                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

MARSIAL R. GARCIA                                  §

VS.                                               §       CIVIL ACTION NO.          1:21-CV-52

F.J. GARRIDO, ET AL.                               §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Marsial R. Garcia, a prisoner confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge recommends dismissing the petition without prejudice.

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

the report and recommendation of the magistrate judge (document no. 2) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.


       SIGNED this the 25 day of May, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                   2
